          Case 1:16-cv-01534-JEB Document 494 Filed 03/24/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE, YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                 Plaintiff-Intervenors,
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                 Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                 Defendant-Intervenor-Cross
                 Claimant.

                             ______________________________

            INTERVENOR DEFENDANT DAKOTA ACCESS, LLC’S
     MOTION TO EXTEND STAY OF RESOLUTION OF MOTION TO COMPEL
          PROMPT COMPLETION OF ADMINISTRATIVE RECORD
                    ______________________________

       In accordance with the Court’s February 24, 2020 Minute Order, Intervenor Defendant

Dakota Access, LLC (“Dakota Access”) respectfully moves the Court to extend the stay of reso-

lution of Dakota Access’s Motion to Compel Prompt Completion of the Administrative Record

(“Motion to Compel”), D.E. 216, while Dakota Access continues to pursue the outstanding records

through other means. The Minute Order requires Dakota Access to “update the Court” on or before

March 24, 2020. Dakota Access continues to pursue many of the relevant records through a Free-

dom of Information Act (“FOIA”) request to the Department of Justice (“DOJ”), Department of
         Case 1:16-cv-01534-JEB Document 494 Filed 03/24/20 Page 2 of 3



the Army (the “Army”), Department of Interior (“DOI”), and Council for Environmental Quality

(“CEQ”). However, Dakota Access’s FOIA request to each is still in process. Since Dakota Ac-

cess last updated the Court, it has received no documents or further information from DOJ, DOI,

or CEQ, and its administrative appeal of the Army’s response remains pending. Accordingly,

Dakota Access respectfully requests that the Court further stay consideration of its Motion to Com-

pel to allow time for processing Dakota Access’s FOIA request.

                                        CONCLUSION

       For the foregoing reasons, Dakota Access respectfully requests that the Court grant its

motion to extend the stay of resolution of its Motion to Compel.


 Dated: March 24, 2020                              Respectfully submitted,


                                                     /s/ William S. Scherman
                                                    William S. Scherman
                                                    David Debold
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    1050 Connecticut Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 955-8500
                                                    wscherman@gibsondunn.com

                                                    Counsel for Dakota Access, LLC




                                                2
        Case 1:16-cv-01534-JEB Document 494 Filed 03/24/20 Page 3 of 3



                              CERTIFICATE OF SERVICE

      I hereby certify that on this 24th day of March, 2020, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                    /s/ William S. Scherman
                                                   William S. Scherman
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, D.C. 20036
                                                   (202) 955-8500
                                                   wscherman@gibsondunn.com

                                                   Counsel for Dakota Access, LLC
        Case 1:16-cv-01534-JEB Document 494-1 Filed 03/24/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE;
 YANKTON SIOUX TRIBE; ROBERT
 FLYING HAWK; OGLALA SIOUX
 TRIBE,
                                      Plaintiffs,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                                                       Case No. 1:16-cv-01534-JEB
                           Intervenor Plaintiff,       [Consolidated with Case
                                                       Nos. 1:16-cv-1796 and 1:17-cv-267]
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                                     Defendant,
 and
 DAKOTA ACCESS, LLC,
                         Intervenor Defendant.

                               ______________________________

       [PROPOSED] ORDER GRANTING INTERVENOR DEFENDANT
  DAKOTA ACCESS, LLC’S MOTION TO EXTEND STAY OF RESOLUTION OF
 MOTION TO COMPEL PROMPT COMPLETION OF ADMINISTRATIVE RECORD
                   ______________________________

       The Court orders that Intervenor Defendant Dakota Access, LLC’s Motion to Extend Stay

of Resolution of its Motion to Compel Prompt Completion of the Administrative Record

(“Motion”) is GRANTED.

       Dakota Access, LLC shall update the Court by April 24, 2020 whether it will withdraw the

Motion, seek a further stay of the Motion, or ask for the Court to resolve it.

SO ORDERED this __ day of _____, 2020.

                                                      The Honorable James E. Boasberg
                                                      United States District Judge
